PER CURIAM.
The Family Law Rules Committee of The Florida Bar (committee) has filed an out of cycle report proposing amendments to family law forms 12.902(b) and (c) (Family Law Financial Affidavits), and 12.902(i) (Affidavit of Corroborating Witness). We have jurisdiction. See art. V, § 2(a), Fla. Const. The proposed amendments were published for comment in the March 1, 2006, edition of The Florida Bar News. No comments were received.
Upon consideration, we adopt the amendments proposed by the committee1 with one modification. The committee recommends that form 12.902(i) (Affidavit of Corroborating Witness) be amended in order to reflect that the affiant has knowledge that a petitioner for dissolution of marriage has resided in Florida for at least six months immediately prior to the filing of the petition for dissolution of marriage, rather than, as it now states, six months prior to the date of the affidavit. However, we recognize that an affiant may not personally have knowledge of the date a petition for dissolution of marriage is filed, and we modify the committee’s proposal accordingly.
Family law forms 12.902(b) and (c) (Family Law Financial Affidavits), and 12.902(i) (Affidavit of Corroborating Witness) are hereby amended as reflected in the appendix to this opinion, fully engrossed. The amendments shall become effective immediately. The forms discussed herein may be accessed and downloaded from the Florida State Courts website at www.flcourts.org.
It is so ordered.
*410LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.
APPENDIX
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM 12.902(b), FAMILY LAW FINANCIAL AFFIDAVIT (SHORT FORM)
When should this form be used?
This form should be used when you are involved in a family law case which requires a financial affidavit and your individual gross income is UNDER $50,000 per year.
This form should be typed or printed in black ink. After completing this form, you should sign the form before a notary public or deputy clerk. You should file the original with the clerk of the circuit court in the county where the petition was filed and keep a copy for your records.
What should I do next?
A copy of this form must be mailed or hand delivered to the other party in your case, if it is not served on him or her with your initial papers. This must be accomplished within 45 days of service of the petition.
Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found at the beginning of these forms. The words that are in “bold underline” in these instructions are defined there. For further information, see rule 12.285, Florida Family Law Rules of Procedure.
Special notes...
If this is a domestic violence case and you want to keep your address confidential for safety reasons, do not enter the address, telephone, and fax information at the bottom of this form. Instead, file Petitioner’s Request for Confidential Filing of Address, Florida Supreme Court Approved Family Law Form 12.980(h).
The affidavit must be completed using monthly income and expense amounts. If you are paid or your bills are due on a schedule which is not monthly, you must convert those amounts. Hints are provided below for making these conversions.
Hourly — If you are paid by the hour, you may convert your income to monthly as follows:
Hourly amount x Horn’s worked per week = Weekly amount
Weekly amount x 52 Weeks per year = Yearly amount
Yearly amount 12 Months per year = Monthly Amount
Daily — If you are paid by the day, you may convert your income to monthly as follows:
Daily amount x Days worked per week = Weekly amount
Weekly amount x 52 Weeks per year = Yearly amount
Yearly amount — 12 Months per year = Monthly Amount
Weekly — If you are paid by the week, you may convert your income to monthly as follows:
Weekly amount x 52 Weeks per year = Yearly amount
Yearly amount 12 Months per year = Monthly Amount
Bi-weekly — If you are paid every two weeks, you may convert your income to monthly as follows: Bi-weekly amount X 26 = Yearly amount
Yearly amount -s- 12 Months per year = Monthly Amount
Semi-monthly — If you are paid twice per month, you may convert your income to monthly as follows:
Semi-monthly amount x 2 — Monthly Amount
Expenses may be converted in the same manner.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of *411Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
[[Image here]]
FAMILY LAW FINANCIAL AFFIDAVIT (SHORT FORM)
(Under $50,000 Individual Gross Annual Income)
[[Image here]]
□ Check here if unemployed and explain on a separate sheet your efforts to find employment.
SECTION I. PRESENT MONTHLY GROSS INCOME:
All amounts must be MONTHLY. See the instructions with this form to figure out money amounts for anything that is NOT paid monthly. Attach more paper, if needed. Items included under “other” should be listed separately with separate dollar amounts.
[[Image here]]
*412[[Image here]]
SECTION III. ASSETS AND LIABILITIES
Use the nonmarital column only if this is a petition for dissolution of marriage and you believe an item is “nonmarital,” meaning it belongs to only one of you and should not be divided. You should indicate to whom you believe the item(s) or debt belongs. (Typically, you will only use this column if *413property/debt was owned/owed by one spouse before the marriage. See the “General Information for Self-Represented Litigants” found at the beginning of these forms and section 61.075(1), Florida Statutes, for definitions of “marital” and “nonmarital” assets and liabilities.)
[[Image here]]
*414[[Image here]]
SECTION IV. CHILD SUPPORT GUIDELINES WORKSHEET
(Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet, MUST be filed with the court at or prior to a hearing to establish or modify child support. This requirement cannot be waived by the parties.)
[y one only]
— A Child Support Guidelines Worksheet IS or WILL BE filed in this case. This case involves the establishment or modification of child support.
— A Child Support Guidelines Worksheet IS NOT being filed in this case.
The establishment or modification of child support is not an issue in this case.
I certify that a copy of this document was [/ one only] ( ) mailed ( ) faxed and mailed ( ) hand delivered to the person(s) listed below on {date}_
Other party or his/her attorney:
Name: _
Address: _
City, State, Zip: _
Fax Number: _
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this affidavit and *415that the punishment for knowingly making a false statement includes fines and/or imprisonment.
[[Image here]]
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [fill in all blanks]
I, {full legal name and trade name of nonlawyer} _, a nonlaw-yer, located at {street}_, {city} _, {state}_, {phone}-, helped {name} _, who is the [/ one only] _ petitioner or — respondent, fill out this form.
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULE OF PROCEDURE FORM 12.902(c), FAMILY LAW FINANCIAL AFFIDAVIT
When should this form be used?
This form should be used when you are involved in a family law case which requires a financial affidavit and your individual gross income is $50,000 OR MORE per year.
This form should be typed or printed in black ink. After completing this form, you should sign the form before a notary public or deputy clerk. You should then file the original with the clerk of the circuit court in the county where the petition was filed and keep a copy for your records.
What should I do next?
A copy of this form must be mailed or hand delivered to the other party in your case, if it is not served on him or her with your initial papers. This must be accomplished within 45 days of service of the petition.
Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found at the beginning of these forms. The words that are in “bold underline ” in these instructions are defined there. For further information, see rule 12.285, Florida Family Law Rules of Procedure.
Special notes ...
If this is a domestic violence case and you want to keep your address confidential for safety reasons, do not enter the address, telephone, and fax information at the bottom of this form. Instead, file Petitioner’s Request for Confidential Filing of Address, Florida Supreme Court Approved Family Law Form 12.980(h).
The affidavit must be completed using monthly income and expense amounts. If you are paid or your bills are due on a schedule which is not monthly, you must *416convert those amounts. Hints are provided below for making these conversions.
Hourly — If you are paid by the hour, you may convert your income to monthly as follows:
Hourly amount x Hours worked per week = Weekly amount
Weekly amount x 52 Weeks per year = Yearly amount
Yearly amount 12 Months per year = Monthly Amount
Daily — If you are paid by the day, you may convert your income to monthly as follows:
Daily amount x Days worked per week = Weekly amount
Weekly amount x 52 Weeks per year = Yearly amount
Yearly amount 12 Months per year = Monthly Amount
Weekly — If you are paid by the week, you may convert your income to monthly as follows:
Weekly amount x 52 Weeks per year = Yearly amount
Yearly amount -e 12 Months per year = Monthly Amount
Bi-weekly — If you are paid every two weeks, you may convert your income to monthly as follows:
Bi-weekly amount x 26 = Yearly amount
Yearly amount 4- 12 Months per year = Monthly Amount
Semi-monthly — If you are paid twice per month, you may convert your income to monthly as follows:
Semi-monthly amount x 2 = Monthly Amount
Expenses may be converted in the same manner.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
IN THE CIRCUIT COURT OF THE _JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.: _
[[Image here]]
FAMILY LAW FINANCIAL AFFIDAVIT
($50,000 or more Individual Gross Annual Income)
I,{full legal name} _, being sworn, certify that the following information is true:
[[Image here]]
*417[[Image here]]
LAST YEAR’S GROSS INCOME: Your Income Other Party’s Income (if knovm) YEAR_ $_ $-
PRESENT MONTHLY GROSS INCOME:
All amounts must be MONTHLY. See the instructions with this form to figure out money amounts for anything that is NOT paid monthly. Attach more paper, if needed. Items included under “other” should be listed separately with separate dollar amounts.
[[Image here]]
17. PRESENT MONTHLY GROSS INCOME (Add lines 1B16) TOTAL: 17. $-
PRESENT MONTHLY DEDUCTIONS:
All amounts must be MONTHLY. See the instructions with this form to figure out money amounts for anything that is NOT paid monthly.
[[Image here]]
26. TOTAL DEDUCTIONS ALLOWABLE UNDER SECTION 61.30,
*418[[Image here]]
*419[[Image here]]
*420[[Image here]]
*421[[Image here]]
*422[[Image here]]
*423[[Image here]]
*424[[Image here]]
E. CHILD SUPPORT GUIDELINES WORKSHEET. Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet, MUST be filed with the court at or prior to a hearing to establish or modify child support. This requirement cannot be waived by the parties.
[/ one only]
_ A Child Support Guidelines Worksheet IS or WILL BE filed in this case. This case involves the establishment or modification of child support.
_ A Child Support Guidelines Worksheet IS NOT being filed in this case. The establishment or modification of child support is not an issue in this case.
I certify that a copy of this financial affidavit was: ( ) mailed, ( ) faxed and mailed, or ( ) hand delivered to the person(s) listed below on {date}____
Other party or his/her attorney:
Name: _
Address: _
City, State, Zip: _
Fax Number: _
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this affidavit and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
[[Image here]]
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [fill in all blanks]
I, {full legal name and trade name of nonlawyer} _, a nonlaw-yer, located at {street}_, {city} _, {state}_, {phone}_, helped {name} _, who is *425the [/ one only] _ petitioner or — respondent, fill out this form.
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.902®, AFFIDAVIT OF CORROBORATING WITNESS
When should this form be used?
This form may be used to prove residency in a dissolution of marriage proceeding. To get a divorce in Florida, either the husband or the wife must have lived in Florida for at least 6 months before filing the petition. Residency may be proved by a valid Florida’s driver’s license, Florida identification card, or voter’s registration card (issue date of document must be at least 6 months before the date the case is actually filed with the clerk of the circuit court), or the testimony or affidavit of someone other than you or your spouse. This form is used to prove residency by affidavit. The person signing this form must know that you have lived in the State of Florida for at least 6 months before the date you filed your petition for dissolution of marriage.
This form should be typed or printed in black ink, and signed in the presence of a notary public or deputy clerk. After completing this form, you should file the original with the clerk of the circuit court in the county where the petition was filed and keep a copy for you records.
What should I do next?
A copy of this form must be mailed or hand delivered to the other party in your case, if it is not served on him or her with your initial papers.
Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found at the beginning of these forms. The words that are in “bold underline ” in these instructions are defined there. For further information, see section 61.021, Florida Statutes or section 61.052(2), Florida Statutes.
Special notes ...
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
[[Image here]]
AFFIDAVIT OF CORROBORATING WITNESS
I, {full legal name} _, being sworn, certify that the following statements are true: I have known {name} _ since {approximate date} _; to the best of my understanding the petition in this action was filed on {date} _; and I know of my own personal knowledge that this person has resided in the State of Florida for at least
*4266 months immediately before {date}____
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this affidavit and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
[[Image here]]
[[Image here]]
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [fill in all blanks]
I, {full legal name and trade name of nonlawyer} _, a nonlaw-yer, located at {street}_, {city} -, {state}_, {phone}_, helped {name} _, who is the affiant, fill out this form.

. Other minor editorial changes, in addition to the amendments proposed by the committee, have also been made to the subject forms.